Citation Nr: 0415565	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-05 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had military duty with the New Philippine Scouts 
from June 1946 to March 1949.  He had no recognized prisoner 
of war (POW) status.  He died in May 1999, and the appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which denied the appellant's 
claims for service connection for the cause of the veteran's 
death and accrued benefits.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran died in May 1999, at age 72, from a 
cerebrovascular accident (stroke) with an underlying cause of 
hypertensive arteriosclerotic cardiovascular disease with 
another significant condition contributing to death of acute 
respiratory failure secondary to pneumonia.  

3.  During the veteran's lifetime, no disability was service 
connected.  

4.  A cerebrovascular accident, hypertensive arteriosclerotic 
cardiovascular disease and pneumonia were not incurred during 
or for decades after service, and no medical or other 
competent evidence shows that the veteran's death in 1999 was 
caused by or causally related to any disease or injury 
incurred or aggravated during the veteran's active military 
service.  

5.  The veteran died in May 1999 and the appellant's original 
claim for death benefits (including accrued benefits) was 
received in February 2002, more than one year after the 
veteran's death.  


CONCLUSIONS OF LAW

1.  Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2003).

2.  The criteria for payment of accrued benefits have not 
been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. § 3.1000 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claims.  The 
VCAA provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.  

A review of the claims folder reveals that the RO notified 
the appellant of VA's duties to assist, and notify and of the 
evidence necessary to substantiate her claims, and of the 
evidence it was necessary that she submit in notification 
posted to her in February 2002, prior to the initial denial 
of this claim in October 2002.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2002).  

The RO obtained the veteran's service medical records, 
records of his treatment at the Veterans Memorial Medical 
Center in the Philippines and the certificate of death.  The 
appellant indicated that there was no other relevant evidence 
to be submitted in support of her claims.  She wrote that the 
veteran never received any other medical treatment.  The 
appellant does not argue nor does the evidence on file 
indicate that there remains any additional relevant evidence 
which has not already been collected for review.  The Board 
finds that there is no reasonable likelihood that any 
additional development would result in any evidence being 
produced.  The Board finds that the appellant has been 
advised of the evidence she must submit and the evidence 
which VA would collect on her behalf, and that the duties to 
assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board considered referring this case to a physician for a 
review of the evidence and production of opinions in 
accordance with 38 U.S.C.A. § 5103A(d)(2).  In the complete 
absence, however, of any evidence of stroke, hypertensive 
arteriosclerotic cardiovascular disease or pneumonia at any 
time during or for decades after service, the Board finds 
that referral for such opinion is not warranted.  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for certain specified diseases, including heart 
disease, which become manifest to a compensable degree within 
one year from the date of service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition, be the immediate or 
underlying cause of death, or it must be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

Analysis:  The veteran was not in receipt of a grant of 
service connection for any disease or injury, incurred or 
aggravated during active military service, during his 
lifetime.  The service medical records include physical 
examinations performed in June 1946 and March 1949.  Neither 
of these examinations reflect signs or symptoms consistent 
with a cerebrovascular accident, heart disease or pneumonia.  
Blood pressure in 1946 was 130/72, and in 1949 was 104/88.  
There is no medical evidence for decades after the veteran 
was separated from military service.  

In April 1999, some 50 years after the veteran was separated 
from service, he was admitted to the Veterans Memorial 
Medical Center in the Philippines where he was noted to have 
had a recent cerebrovascular accident (stroke) with 
thalamoganglionic bleed.  The veteran was treated for this 
and associated disability until he died in May 1999.  The 
certificate of death list the immediate cause of death as a 
recent stroke with an underlying cause of death of 
hypertensive arteriosclerotic cardiovascular disease with 
left ventricular hypertrophy.  Another significant condition 
contributing to death was acute respiratory failure secondary 
to retained secretions secondary to nosocomial pneumonia.  
Although the death certificate lists the veteran's age at 76, 
it appears from a review of early records that the veteran 
was actually 72 years of age.  

During a hearing at the RO, the appellant testified to her 
belief that the veteran had, during military service, been 
struck in the chest by a crane, and she believed this caused 
him to have pulmonary tuberculosis (PTB), which was related 
to his stroke.  She further related that the experiences of 
the veteran were only based on his narration to her, because 
they were not married until 1949.  She reported that he never 
saw a doctor for treatment of this condition.  

The Board finds that the preponderance of the evidence on 
file is against the appellant's claim of service connection 
for the cause of the veteran's death.  The veteran died in 
1999 at age 72 from the residuals of a stroke with a 
thalamoganglionic bleed, hypertensive arteriosclerotic 
cardiovascular disease and pneumonia.  No disabilities were 
service connected during the veteran's lifetime.  There is a 
complete absence of any medical or other competent evidence 
that his death causing disabilities were incurred or 
aggravated during service or otherwise causally related to 
any incident, injury or disease of active service.  Although 
the appellant is certainly competent to testify with respect 
to signs or symptoms that she directly observed or through 
conversations she may have had with the veteran during his 
lifetime, she is not shown to have the requisite medical 
expertise to provide competent clinical diagnoses or an 
opinion which relates the documented causes of the veteran's 
death to incidents of military service some 50 years earlier.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran died in May 1999, and the appellant's original 
claim for VA benefits was received in February 2002.  
Applications for accrued benefits must be filed within one 
year after the veteran's date of death.  38 U.S.C.A. 
§ 5121(c); 38 C.F.R. § 3.1000(c).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to accrued benefits is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



